Per Curiam.
This case is submitted upon a transcript of the record containing the indictment, demurrer to the indictment, plea of the defendant, record of the trial, motion in arrest of judgment, and the record of the sentence imposed upon the defendant. We do not have the testimony adduced upon the trial, or the instructions given by the court. The record presents the single question as to the sufficiency of the indictment. It is not alleged in express terms therein that the defendant “corruptly” gavo false testimony, but we think there are other words *765used in the indictment, which, when correctly interpreted, charge that the defendant willfully and intentionally testified falsely, with intent to have the magistrate before whom he was giving his testimony act thereon. It is not important that we set out the indictment. It is sufficient to say that we have carefully examined the question presented, and are satisfied that the indictment is good. Affirmed.